                 Case 2:18-cr-00010-TLN Document 170 Filed 03/19/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18-CR-00010-TLN
12                   Plaintiff,
                                                         PRELIMINARY ORDER OF
13          v.                                           FORFEITURE
14   REGGIE PAJIMOLA,
15                   Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Reggie Pajimola, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.       Pursuant to 21 U.S.C. § 853(a), defendant Reggie Pajimola’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of

21 according to law:

22                   a.      $11,186.00 of the approximately $16,186.00 in U.S. Currency.
23          2.       The above-listed property was used or intended to be used to commit or to promote

24 the commission of violations of 21 U.S.C. § 843.

25          3.       Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to

26 seize the above-listed property. The aforementioned property shall be seized and held by the United

27 States, in its secure custody and control.

28          4.       a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall
                                                        1
                                                                                 Preliminary Order of Forfeiture
                 Case 2:18-cr-00010-TLN Document 170 Filed 03/19/21 Page 2 of 2



 1 publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s

 2 (or a designee’s) intent to dispose of the property in such manner as the Attorney General may direct

 3 shall be posted for at least 30 consecutive days on the official internet government forfeiture site

 4 www.forfeiture.gov. The United States may also, to the extent practicable, provide direct written

 5 notice to any person known to have alleged an interest in the property that is the subject of the order

 6 of forfeiture as a substitute for published notice as to those persons so notified.

 7                   b.      This notice shall state that any person, other than the defendant, asserting a\

 8 legal interest in the above-listed property, must file a petition with the Court within sixty (60) days

 9 from the first day of publication of the Notice of Forfeiture posted on the official government

10 forfeiture site, or within thirty (30) days from receipt of direct written notice, whichever is earlier.

11          5.       If a petition is timely filed, upon adjudication of all third-party interests, if any, this

12 Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all interests will

13 be addressed.

14          SO ORDERED this 18th day of March, 2021.

15

16

17
                                                                   Troy L. Nunley
18                                                                 United States District Judge

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                      Preliminary Order of Forfeiture
